USCA11 Case: 20-11329     Date Filed: 09/27/2021   Page: 1 of 10



                                                                     [PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-11329
                         ________________________

                      D.C. Docket No. 1:19-cv-04056-CC


SAMANTHA SMITH,
individually,
ANN HERRERA,
the Court Appointed Personal Administrator
as administrator of the estate of
Robert Steven Smith,
MICAH SMITH,
the Court Appointed Personal Administrator
as administrator of the estate of
Sydney Smith,
MICAH SMITH,
individually,

                                                           Plaintiffs-Appellants,

                                    versus

UNITED STATES OF AMERICA,

                                                            Defendant-Appellee.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________
                             (September 27, 2021)
           USCA11 Case: 20-11329      Date Filed: 09/27/2021   Page: 2 of 10



Before BRANCH, GRANT, and TJOFLAT, Circuit Judges.
GRANT, Circuit Judge:

      Wanting to hold someone accountable after a tragedy is natural. Family
members and estate administrators of a father and daughter who were killed when
their car struck two mailboxes sued the United States over those deaths. They say

that the Postal Service is liable because it failed to warn the mailboxes’ owners that
the mailboxes were out of step with various safety regulations. But even assuming
that they are correct—about both the regulatory infractions and the Postal Service’s
duty to provide warnings about those infractions—the United States cannot be held
liable. The Federal Tort Claims Act waives sovereign immunity for the acts or
omissions of a federal employee only when a private person would be liable under

state tort law for those same acts or omissions. Here, because the plaintiffs have
not pointed to any state-law duty, we affirm the district court’s dismissal of their
lawsuit.
                                          I.
      Just a few days after Thanksgiving in 2016, Steve Smith was driving with
his 21-year-old daughter Sydney while under the influence of alcohol. Shortly
after midnight, their car veered off the road and smashed into a pair of mailbox
supports that belonged to two neighboring families. Tragically, both Steve and
Sydney died in the collision.
      The plaintiffs, members of the Smiths’ family and administrators of their
estates, sued the United States, seeking damages under the Federal Tort Claims
Act. They alleged that the brick, stone, and concrete mailbox supports that Steve
                                           2
          USCA11 Case: 20-11329       Date Filed: 09/27/2021    Page: 3 of 10



and Sydney crashed into were in violation of U.S. Postal Service regulations as
well as a host of federal guidelines, state statutes, and local ordinances. They also

argued that the Postal Service’s “failure to notify the Homeowners of the non-
conforming mailbox installations constituted negligence per se” under Georgia
law. The United States moved to dismiss the suit, arguing that it had sovereign

immunity. The district court granted that motion, and the plaintiffs appealed.
                                          II.
      We review de novo the dismissal of a complaint for sovereign immunity.
King v. U.S. Gov’t, 878 F.3d 1265, 1267 (11th Cir. 2018). The burden of
establishing that a claim falls within our jurisdiction “rests upon the party asserting
jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994).
                                          III.
      Sovereign immunity generally protects the United States and its agencies
against suit. See Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 475 (1994); In re
Custom Contractors, LLC, 745 F.3d 1342, 1347 (11th Cir. 2014). This “familiar
doctrine” has ancient roots that can be traced back to England in the Middle Ages.
The Siren, 74 U.S. (7 Wall.) 152, 153–54 (1868); see also 1 Frederick Pollock &
Frederic William Maitland, The History of English Law Before the Time of Edward
I 515–18 (2d ed. 1898). As Blackstone explained, “no suit or action can be
brought against the king, even in civil matters, because no court can have
jurisdiction over him.” 1 William Blackstone, Commentaries *242. By the time of
the American founding, the doctrine of sovereign immunity was “well established
                                           3
         USCA11 Case: 20-11329       Date Filed: 09/27/2021    Page: 4 of 10



in English law.” Alden v. Maine, 527 U.S. 706, 715 (1999). And this doctrine,
like many others in English law, was also recognized early on as a feature of

American law: “The universally received opinion is, that no suit can be
commenced or prosecuted against the United States.” Cohens v. Virginia, 19 U.S.
(6 Wheat.) 264, 411–12 (1821) (Marshall, C.J.).

      That is, at least not without its permission. Sovereign immunity does not bar
all suits against the United States—only those filed without its consent. See, e.g.,
United States v. Mitchell, 463 U.S. 206, 212 (1983). The federal government can
waive its sovereign immunity and has done so from time to time. See, e.g., Begner
v. United States, 428 F.3d 998, 1002 (11th Cir. 2005) (stating that 28 U.S.C.
§ 1346(a)(1) waives sovereign immunity for tax-refund cases). Such waivers,

though, cannot be implicit—for courts to have jurisdiction over a suit against the
United States, the waiver of sovereign immunity must be “unequivocally expressed
in statutory text.” Fed. Aviation Admin. v. Cooper, 566 U.S. 284, 290 (2012)
(quotation omitted).
      Once a waiver of sovereign immunity is recognized, it still “must be strictly
construed in favor of the United States” and “not enlarged beyond what the
language of the statute requires.” United States v. Idaho ex rel. Dir., Idaho Dep’t
of Water Res., 508 U.S. 1, 7 (1993) (quotation omitted); see also 14 Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure § 3654 (4th ed. 2015)
(explaining that the government may dispute a suit “on the ground that the relief
requested is outside the scope of the waiver”). Along those same lines, courts are
required to “strictly observe” all terms and conditions that accompany a waiver of
                                          4
         USCA11 Case: 20-11329        Date Filed: 09/27/2021   Page: 5 of 10



sovereign immunity. Zelaya v. United States, 781 F.3d 1315, 1322 (11th Cir.
2015). Any ambiguities are thus interpreted in one direction—in favor of

immunity. See Cooper, 566 U.S. at 290.
      One prominent waiver of sovereign immunity, and the one we consider here,
is found in the Federal Tort Claims Act. See Pub. L. No. 79-601, §§ 401–424, 60

Stat. 842 (1946) (codified as amended at 28 U.S.C. §§ 1346(b), 1402(b), 2401(b),
2671–2680); Brownback v. King, 141 S. Ct. 740, 746 (2021). Before the Act was
passed, a person injured by a federal employee’s act (or omission) could sue the
individual federal employee directly. Brownback, 141 S. Ct. at 745. But sovereign
immunity prevented a suit against the United States itself—even when a “similarly
situated private employer would be liable under principles of vicarious liability.”

Id.
      It is easy to imagine why that seemed problematic for injured parties; just
like many other employers, the federal government had far deeper pockets than its
individual workers. And the process required to get compensation from those
pockets was “notoriously clumsy.” Molzof v. United States, 502 U.S. 301, 305
(1992) (quotation omitted). Instead of filing a lawsuit against the United States,
injured parties were required to petition Congress directly; Congress then sorted
through the hundreds of petitions it received each year, in the end providing relief
for just a small fraction of would-be plaintiffs by passing private bills. See
Brownback, 141 S. Ct. at 745–46 & n.1; James E. Pfander & Neil Aggarwal,
Bivens, The Judgment Bar, and the Perils of Dynamic Textualism, 8 U. St. Thomas
L.J. 417, 424–25 n.39 (2011). In the face of criticism about the “speed and
                                          5
           USCA11 Case: 20-11329           Date Filed: 09/27/2021       Page: 6 of 10



fairness” of this process, Congress passed the Federal Tort Claims Act, which
transferred “most tort claims” from Congress to the federal courts. Brownback,

141 S. Ct. at 745–46 (quotation omitted). At least for that category of claims,
Congress waived the sovereign immunity of the United States. Id. at 746.
       But Congress’s waiver was selective. The scope of the waiver in the Federal

Tort Claims Act is defined by 28 U.S.C. § 1346(b)(1). There, Congress gave
federal courts subject matter jurisdiction over—and hence waived sovereign
immunity for—claims against the United States seeking money damages for
“injury or loss of property, or personal injury or death caused by the negligent or
wrongful act or omission” of a federal employee acting within the scope of his
employment. 28 U.S.C. § 1346(b)(1); see also Brownback, 141 S. Ct. at 746. For

claims concerning federal employee conduct that was outside the scope of
employment, or seeking a remedy other than money damages, federal courts would
continue to lack jurisdiction.1 See Alvarez v. United States, 862 F.3d 1297, 1308

(11th Cir. 2017); Askew v. United States, 786 F.3d 1091, 1093 (8th Cir. 2015).
       The Act also includes another important limitation, one that turns out to be
decisive here: Congress extended jurisdiction only for claims in which “the United

States, if a private person, would be liable to the claimant in accordance with the
law of the place where the act or omission occurred.” 28 U.S.C. § 1346(b)(1). So


1
  The Federal Tort Claims Act also exempts “certain categories of claims” from its waiver of
sovereign immunity, including claims “arising out of assault, battery, false imprisonment, false
arrest, malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, or
interference with contract rights.” Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 218 (2008); 28
U.S.C. § 2680(h); see also 28 U.S.C. § 2680(a)–(n).

                                                6
         USCA11 Case: 20-11329        Date Filed: 09/27/2021   Page: 7 of 10



the Federal Tort Claims Act simply allows those injured by the acts or omissions
of a government employee to recover damages in the same way that they would if

they were injured by the acts or omissions of a private person. See Brownback,
141 S. Ct. at 749; 28 U.S.C. § 2674. It follows that the Federal Tort Claims Act
does not cover breaches of federal statutory or regulatory duties that do not apply

to private parties. See Howell v. United States, 932 F.2d 915, 917 (11th Cir. 1991).
And “the law of the place where the act or omission occurred” refers to “the law of
the state where the alleged tort occurred.” Zelaya, 781 F.3d at 1323 (quotation
omitted). That means a plaintiff must plausibly allege (among other things) that a
private person would be liable for same the act or omission under state law. Id. at
1322; see also Brownback, 141 S. Ct. at 749. If a plaintiff fails to establish that

state-law duty, or any of Section 1346(b)(1)’s other jurisdictional elements, the
United States retains its sovereign immunity and the suit cannot go forward.
Brownback, 141 S. Ct. at 749; Foster Logging, Inc. v. United States, 973 F.3d
1152, 1157 n.3 (11th Cir. 2020).
      Here, the plaintiffs argue that the U.S. Postal Service’s negligence
contributed to the Smiths’ deaths and that the United States waived its sovereign
immunity for that negligence claim under the Federal Tort Claims Act. But for
their claim to survive, they must plausibly allege that a private person would be
liable to them for the accident under Georgia law. See 28 U.S.C. § 1346(b)(1); see
also Brownback, 141 S. Ct. at 749; Zelaya, 781 F.3d at 1323. They cannot.
      To start, Georgia’s negligence law is “well established.” Goldstein, Garber
& Salama, LLC v. J.B., 300 Ga. 840, 841 (2017) (quotation omitted). A
                                           7
         USCA11 Case: 20-11329        Date Filed: 09/27/2021    Page: 8 of 10



negligence claim in Georgia, as elsewhere, requires “four elements: a duty, a
breach of that duty, causation and damages.” Id. (quotation omitted). Georgia law

also recognizes a concept known as “negligence per se.” Simply put, if a statute
establishes a duty, “violating that statute may result in a breach of the duty,
constituting negligence per se.” Nash v. Reed, 825 S.E.2d 853, 857 (Ga. Ct. App.

2019); see also Goldstein, 300 Ga. at 845 (explaining that “negligence per se arises
when a statute is violated” along with certain other conditions (quotation omitted)).
      As we have explained, the plaintiffs’ claim depends on identifying a state-
law tort, which in turn depends on establishing a state-law duty. The plaintiffs
point to only one alleged Georgia tort: they say that the Postal Service was
required to notify homeowners if their mailboxes did not conform to various safety

standards, and that its failure to do so was negligence per se under Georgia law.
The cited standards include those set in postal service regulations, a Georgia statute
that prohibits the obstruction of public roads, and a local ordinance that forbids the
construction of mailboxes that are a “fixed-object hazard to vehicles.” Standards
Governing the Design of Curbside Mailboxes, 66 Fed. Reg. 9509, 9513 (Feb. 8,
2001); O.C.G.A. § 32-6-1; Roswell, Ga., Code § 18.2.1(d). According to the
plaintiffs, the Postal Operations Manual instructs the Postal Service to notify
homeowners if the supports for their mailboxes violate any of these requirements.
And they contend that the Postal Service’s failure to do so constitutes negligence
per se under Georgia law.
      The problem for the plaintiffs is that the duty they allege would spring only
from federal guidance—the Postal Operations Manual. But as we have said, to
                                           8
         USCA11 Case: 20-11329        Date Filed: 09/27/2021    Page: 9 of 10



trigger liability under the Federal Tort Claims Act, a federal employee’s conduct
must be “independently tortious under applicable state law.” Dalrymple v. United

States, 460 F.3d 1318, 1327 (11th Cir. 2006). The violation of a federal manual
that arguably references state law would not qualify. Even assuming that the
“duty” plaintiffs seek to enforce exists, it arises only under federal law; they have

not pointed us to any state or local laws that require private parties to inform
homeowners when their mailbox supports fail to comply with federal, state, or
local requirements. And without a state-law duty, there can be no state negligence
claim for the violation of that duty. In short, because the plaintiffs have not
identified a state-law duty, they have failed to plausibly allege that “the United
States, if a private person, would be liable to the claimant in accordance” with state

law. 28 U.S.C. § 1346(b)(1).
      The plaintiffs’ invocation of Georgia’s negligence per se doctrine does not
save their argument. The “violation of a federal statutory duty does not
automatically invoke state law principles of negligence per se.” Sellfors v. United
States, 697 F.2d 1362, 1367 (11th Cir. 1983); see also, e.g., Johnson v. Sawyer, 47
F.3d 716, 728–29 (5th Cir. 1995) (en banc). And really, we do not see how it
could—to hold the United States liable for the violation of a federal duty merely
because a state recognizes the doctrine of negligence per se would create liability
for the federal government where no such liability existed for a private person.
That would be a dramatic expansion of the Federal Tort Claims Act’s waiver of
sovereign immunity. It is thus no surprise that courts have generally refused to
find a state-law duty in a “federal statute or regulation merely because the law of
                                           9
         USCA11 Case: 20-11329             Date Filed: 09/27/2021   Page: 10 of 10



the relevant state included a general doctrine of negligence per se.” Johnson, 47
F.3d at 728–29; see also, e.g., Delta Sav. Bank v. United States, 265 F.3d 1017,

1025–26 (9th Cir. 2001); Sellfors, 697 F.2d at 1367. So whether or not a state
recognizes negligence per se, Federal Tort Claims Act plaintiffs must identify
analogous state-law duties that would impose liability on private parties for similar

conduct. See Zelaya, 781 F.3d at 1324.
      The sovereign immunity of the United States thus “remains intact” for the
claims brought in this lawsuit and “no subject matter jurisdiction exists.” Bennett
v. United States, 102 F.3d 486, 488 n.1 (11th Cir. 1996); see also Brownback, 141
S. Ct. at 749. Without subject matter jurisdiction, “the court must dismiss the
action.” Fed. R. Civ. P. 12(h)(3).

                                       *        *     *
      Because a private person would not be liable under state law for the
allegedly tortious conduct identified by the plaintiffs, the Federal Tort Claims
Act’s waiver of sovereign immunity does not apply. We thus AFFIRM the
dismissal of the plaintiffs’ claims.




                                               10